COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-15-00135-CR


SAMSON M. LOYNACHAN                                                  APPELLANT

                                        V.

THE STATE OF TEXAS                                                         STATE


                                     ----------

          FROM THE 213TH DISTRICT COURT OF TARRANT COUNTY
                      TRIAL COURT NO. 1233936R

                                     ----------

                         MEMORANDUM OPINION1

                                     ----------

      Appellant Samson Loynachan was convicted of murder and received a life

sentence in the Institutional Division of the Texas Department of Criminal Justice.

Loynachan v. State, No. 13-12-00461-CR, 2013 WL 6730137 (Tex. App.—

Corpus Christi Dec. 19, 2013, pet. ref’d) (mem. op., not designated for

publication).   Thereafter, on April 9, 2015, Appellant filed a notice of appeal


      1
       See Tex. R. App. P. 47.4.
seeking a restricted appeal from the trial court’s December 15, 2014

postconviction order denying his October 27, 2014 “Motion for Temporary

Transfer of Appellate Record”; his November 19, 2014 “Addendum to: Motion for

Temporary Transfer of Appellate Record”; and his December 11, 2014 “2nd

Addendum to: Motion for Temporary Transfer of Appellate Record.” See Tex. R.

App. 30. Appellant needed the appellate record to prepare his postconviction

application for writ of habeas corpus.       On May 5, 2015, this court advised

Appellant that it was concerned that it lacked jurisdiction because the trial court

had not entered an appealable order and invited Appellant to file a response

showing grounds for continuing the appeal by May 15, 2015. Appellant timely

responded on May 14, 2015, but his response does not address this court’s

jurisdiction to hear his appeal but addresses, instead, the merits of the trial

court’s December 15, 2014 order.2

      Generally, an appellate court has jurisdiction to consider an appeal by a

criminal defendant only after a final judgment of conviction. See McKown v.

State, 915 S.W.2d 160, 161 (Tex. App.—Fort Worth 1996, no pet.). An appellate

court lacks jurisdiction to review a trial court’s ruling denying a party copies of

documents in the record unless that order is in conjunction with an appeal over

      2
        Appellant also objected to this court’s treating his appeal as a criminal
rather than as a civil proceeding. To be eligible for the extended deadlines of a
restricted appeal under rule 30, Appellant must have his proceeding classified as
a civil case. See Tex. R. App. P. 30 (“Restricted Appeal to Court of Appeals in
Civil Cases”). For reasons explained in our opinion, we lack jurisdiction
regardless of the application of rule 30.


                                         2
which it has jurisdiction.   See Self v. State, 122 S.W.3d 294, 294–95 (Tex.

App.—Eastland 2003, no pet.); Everett v. State, 91 S.W.3d 386, 386 (Tex.

App.—Waco 2002, no pet.). Another court observed:

              [We have] jurisdiction over criminal appeals only when
       expressly granted by law. No statute vests this court with jurisdiction
       over an appeal from an order denying a request for a free copy of
       the trial record when such a request is not presented in conjunction
       with a timely[-]filed direct appeal. Furthermore, an intermediate
       court of appeals has no jurisdiction over post-conviction writs of
       habeas corpus in felony cases.

Williamson v. State, Nos. 10-12-00146-CR, 10-12-00147-CR, 10-12-00148-CR,

10-12-00149-CR, 2012 WL 2353684, at *1 (Tex. App.—Waco June 13, 2012, no

pet.) (mem. op., not designated for publication) (citations omitted).      Because

Appellant’s appeal is not in conjunction with an appeal over which we have

jurisdiction, his notice of appeal does not invoke our jurisdiction to decide the

merits of the trial court’s order. See Abbott v. State, 271 S.W.3d 694, 696–97

(Tex. Crim. App. 2008) (“The standard for determining jurisdiction is not whether

the appeal is precluded by law, but whether the appeal is authorized by law.”).

Accordingly, we dismiss this appeal for want of jurisdiction. See Tex. R. App. P.

43.2(f).3


       3
        See Ex parte Brown, Nos. 02-12-00515-CR, 02-12-00516-CR, 02-12-
00517-CR, 02-12-00518-CR, 2012 WL 6632770, at *1 (Tex. App.—Fort Worth
Dec. 21, 2012, no pet.) (mem. op., not designated for publication) (dismissing for
want of jurisdiction an appeal from postconviction writ of habeas corpus in which
appellant sought a copy of the trial court records without cost); Hayman v. State,
No. 02-12-00336-CR, 2012 WL 6632761, at *1 (Tex. App.—Fort Worth Dec. 21,
2012, no pet.) (mem. op., not designated for publication) (dismissing for want of
jurisdiction a 2012 postconviction order denying appellant’s motion requesting

                                         3
                                                               PER CURIAM

PANEL: GARDNER, WALKER, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: June 25, 2015




records to assist appellant prepare pro se brief in conjunction with his 2008
conviction); Crear v. State, No. 14-05-00222-CR, 2005 WL 914123, at *1 (Tex.
App.—Houston [14th Dist.] Apr. 21, 2005, no pet.) (mem. op., not designated for
publication) (dismissing for want of jurisdiction appeal of denial of pro se motion
to obtain records and request for loan of trial records); Self, 122 S.W.3d at 294–
95 (dismissing appeal for want of jurisdiction where trial court denied appellant’s
request for free copy of trial court’s records to prosecute postconviction writ of
habeas corpus).


                                        4